Citation Nr: 1220261	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  06-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and general anxiety disorder.  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  He also had prior and subsequent service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  The Veteran relocated during the pendency of this appeal, and original jurisdiction of the Veteran's claims resides in the VARO in Phoenix, Arizona.  

A hearing was held on June 9, 2009, in Phoenix, Arizona, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the Veteran's claims for further development in March 2010.  That development was completed, and the case has been returned to the Board for appellate review.  The Board's March 2010 remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Characterization of an issue on appeal

In May 2003, the Veteran filed several claims to establish service connection for various disorders, to include depression and PTSD.  In November 2004, the Veteran filed a claim for TDIU.  In a December 2004 rating decision, the Portland RO, among other things, denied the Veteran's claim of entitlement to service connection for depression and deferred judgment on his TDIU and PTSD claims.  In the June 2005 rating decision, among other things, the Portland RO denied the Veteran's PTSD and TDIU claims.  In October 2005, the Veteran expressed disagreement with the RO's dispositions of 18 issues which were decided in the December 2004 and June 2005 rating decisions.  However, after the RO provided the Veteran with a September 2006 Statement of the Case (SOC), the Veteran asserted in a November 2006 substantive appeal (VA Form 9) that he only wished to continue his appeals concerning his PTSD and TDIU claims.  See the Veteran's November 2006 substantive appeal.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  

The Veteran's post-service treatment records reflect varying psychiatric diagnoses, to include PTSD, depression and general anxiety disorder.  See e.g., VA outpatient treatment records dated in April 2003, August 2004 and August 2005.  While the Veteran's claim to establish service connection for depression was not listed on the November 2006 substantive appeal among those issues he wished to appeal to the Board, in light of the Court's holding in Clemons, the Board expanded the issue on appeal to include all acquired psychiatric disorders which have been diagnosed during the pendency of the appeal and recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Reasons for Remand:  To provide the Veteran with complete and appropriate notice, to afford the Veteran VA examinations, to allow for the initial consideration of additional evidence by the RO and to adjudicate an inextricably intertwined claim.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As noted above, the RO and the Board originally developed the Veteran's claim as one to establish service connection claim for PTSD.  Such claims are governed by the provisions of 38 C.F.R. § 3.304(f) and the Court's holding in Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  However, in light of the evidence of record and the Court's holding in Clemons, the Board has expanded the Veteran's claim to encompass all acquired psychiatric disorders.  Accordingly, the Board will analyze the Veteran's claim under the laws and regulations which apply to general service connection claims as well as PTSD claims.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See 38 C.F.R. § 3.304(f) and Cohen.  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

Concerning element (1) under 38 C.F.R. §§ 3.304(f) and 3.303 (service connection for PTSD and direct service connection, respectively), the Board notes that the medical evidence of record reflect diagnoses of PTSD, depression and general anxiety disorder.  See e.g., VA outpatient treatment records dated in April 2003, August 2004 and August 2005.  Element (1) has been demonstrated.  

In support of his claim, the Veteran has submitted statements which outline alleged in-service stressors, to include offering medical assistance to an injured parachutist, L.L., who died during his active service at Ft. Bragg, and performing "training exercises" in Panama, Nicaragua, Costa Rica and Zaire during his Reserve service.  See e.g., statements from the Veteran dated in May 2003, August 2003 September 2005, August 2006 and February 2009 as well as the June 2009 hearing transcript at pages 4 and 15 and statements from G.H., and R.K.H., dated in September 2005 and November 2011, respectively.  

While the RO and AMC attempted to verify the Veteran's alleged stressor events throughout the pendency of his appeal, a formal finding of a lack of information to verify the Veteran's alleged stressors was promulgated in November 2010.  The Board notes that there is no evidence that the Veteran was sent overseas during his service in the Army Reserves.  

In January 2012, after issuance of the most recent supplemental statement of the case (SSOC) from the RO, the Veteran submitted a document which he asserts is the death certificate of L.L., a soldier who died as the result of a parachute accident at Ft. Bragg in August 1979.  As noted above, the Veteran asserted that he offered medical assistance to L.L. at the time of the parachute accident.  The Board observes that stamped markings on this document reflect that it is an "uncertified copy" of L.L.'s death certificate.  In a January 2012 statement, the Veteran stated that he will "have Cumberland County send [VA] a certified copy" of this record.  At the present, VA has not received a certified copy of L.L.'s death certificate from any source.  

Since the Veteran has submitted the uncertified copy of L.L.'s death certificate in January 2012, a SSOC was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As such, it does not appear that the RO reviewed this evidence and it must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).

A report from the Defense Personnel Records Information Retrieval System (DPRIS) dated in June 2010 reflects a fatality at Ft. Bragg in December 1978 during a unit parachute jump.  While there is no evidence that the Veteran witnessed either parachuting accident and the December 1978 fatality's name is not the same as reported by the Veteran, the Veteran's personnel records reflect that both fatalities occurred at Ft. Bragg while Veteran was assigned as a medic in receipt of a parachutist badge.  In light of above, the Board concludes that there is a reasonable possibility that the Veteran assisted in efforts to provide medical attention to the fatally wounded soldiers.  Such is congruent with the time and place of the incident and the duties and responsibilities of the Veteran's Military Occupational Specialty (MOS).  

Also, as noted above, during the pendency of the present appeal, 38 C.F.R. § 3.304(f) has been amended.  To the extent that the Veteran has asserted that he was "scared" during his alleged missions outside the United States during his Reserve service, the recent amendment to 38 C.F.R. § 3.304(f) would impact the Veteran's claim.  Accordingly, since the claim is being remanded for other matters, the RO/AMC should provide the Veteran with the recent amendment to 38 C.F.R. § 3.304(f).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the RO/AMC because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

Further, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim to establish service connection for an acquired psychiatric disorder.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  The Court has held that the criteria set forth in McLendon constitute a low threshold.  McLendon, supra.  

In the present case, the Veteran has been diagnosed with several acquired psychiatric disorders and submitted statements detailing in-service stressor events, to include the death of a fellow soldier at Ft. Bragg during a unit parachute jump in December 1978.  The Board concludes that a VA examination is necessary to determine whether the Veteran has an acquired psychiatric disorder which is the result of his service, to include his reported stressor events.  See McLendon, supra.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

At the present, service connection has been established for a left shoulder disability, a right knee disability and residuals of a right hernia repair, and the Veteran's combined disability rating is 20 percent from May 30, 2003.  As the outcome of the Veteran's claim to establish service connection for an acquired psychiatric disorder may affect his combined disability rating, and thus his claim for TDIU, the Board finds that the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Thus, adjudication of the Veteran's TDIU claim must be deferred at this time.  

Moreover, regardless of the outcome of the Veteran's claim to establish service connection for an acquired psychiatric disorder, the RO/AMC must thereafter complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran with complete notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to specifically include the July 2010 amendments to 38 C.F.R. § 3.310(f).  A copy of this notice letter should be associated with the Veteran's VA claims file.  

2.  The RO/AMC must contact the Veteran and request that he submit a certified copy of L.L.'s death certificate.  If the Veteran is unable to submit this record, the RO/AMC must follow the correct procedures in an effort to obtain this document and associate with the Veteran's VA claims file.  All efforts to obtain this record must be documented in the Veteran's VA claims file.  If the record is found to be unavailable for review, a formal finding of such must be procured and associated with the Veteran's VA claims file.  

3.  The Veteran must be provided a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The VA examiner (a VA psychiatrist or psychologist) must be given access to the Veteran's claims folder, to include a complete copy of this remand, as well as the Veteran's Virtual VA file for review prior to the examination.  A report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. 

The examiner is notified that the Veteran's reports of witnessing the death of a fellow soldier during a unit parachute jump at Ft. Bragg in December 1978 are considered competent and credible.  The VA examiner may assume that this stressor has been verified.  

Thereafter, the examiner should then address the following:  

a.  Was the Veteran's VA claims file available for review?

b.  Was the Veteran's Virtual VA file accessible for review?

c.  Identify all current acquired psychiatric disorders.  

d.  For each acquired psychiatric disorder identified in part (a), is it at least as likely as not (at least a 50 percent probability) that any such is a result of the Veteran's service, to include witnessing the death of or providing treatment to a fellow soldier during a unit parachute jump at Ft. Bragg in December 1978 or August 1979 (if verified).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.) 

If the examination cannot provide any of the requested opinions without resorting to mere speculation, such should be stated along with rationale for that conclusion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

5.  Thereafter, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file and Virtual VA file must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file and Virtual VA file.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The examiner should comment on the effect of the Veteran's service-connected disabilities (currently degenerative joint disease of the left knee, chondromalacia patella with synovitis of the right knee and residuals of a right inguinal hernia repair) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  Thereafter, the RO must then adjudicate the issues remanded herein.  

The RO/AMC is reminded that the Veteran's claim for service connection for an acquired psychiatric disorder must be fully developed and adjudicated prior to readjudication of the Veteran's TDIU claim.  

Also, in readjudicating the Veteran's TDIU claim, the RO/AMC must consider whether the Veteran's claim to establish TDIU should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  

If either issue is not granted to the fullest extent, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


